Exhibit 10.44

2010 Director Fees

For 2010, our non-employee directors (other than Paul J. Klaassen) received the
following annual Board fees. These fees are paid on a calendar-year basis,
quarterly in advance. No separate meeting attendance fees are paid for attending
meetings of Board committees.

 

Board Retainer

   $ 150,000   

Committee Chair Retainer:

  

Audit Committee

   $ 25,000   

Compensation Committee

   $ 15,000   

Fee for Serving on Audit Committee (other than the Committee Chair)

   $ 10,000   

Lead Director Fee

   $ 50,000   

In addition, all non-employee directors are reimbursed for reasonable expenses
incurred in attending meetings of the Board or Board committees.

For 2010, Mr. Klaassen, our non-executive chair of the Board, was paid $25,000
per month for advisory services on senior living matters provided by him to Mark
S. Ordan, our chief executive officer, during the months of August 2010 to
December 2010. Mr. Klaassen did not receive any Board fees for 2010.

Mr. Ordan does not receive fees for serving on our Board.